


Exhibit 10.2

Approved by Board Committees July 24, 2007

 

INDEPENDENT CONTRACTOR AGREEMENT

 

THIS AGREEMENT is between SCIENTIFIC LEARNING CORPORATION (“SLC”) and Michael A.
Moses (“Contractor”), dated as of July 25, 2007.

 

1.

ENGAGEMENT OF SERVICES.

 

 

a.

SLC hereby engages Contractor, and Contractor hereby agrees, to render the
services (the ‘‘Services”) described in the Project Descriptions. The first
Project Description is signed by both parties and attached to this Agreement.
SLC and Contractor may amend the initial Project Description or add additional
Services by having both parties sign a new Project Description referring to this
Agreement.

 

 

b.

The manner and means by which Contractor renders the Services are in
Contractor’s discretion and control. Contractor agrees to exercise the highest
degree of professionalism, to perform the Services to applicable industry
standards, and to utilize Contractor’s expertise and creative talents in
performing the Services.

 

 

c.

Contractor agrees at Contractor’s own expense to provide Contractor’s own
facilities, equipment, tools and other materials to use in performing the
Services, except that SLC will make its facilities and equipment available to
Contractor as SLC and Contractor may agree.

 

2.

COMPENSATION. SLC will compensate Contractor for the services rendered under
this Agreement as set forth in the Project Descriptions. Contractor will be
reimbursed for expenses only as set forth in the Project Descriptions. Except as
provided in the applicable project description, SLC will pay Contractor for
services and will reimburse Contractor for approved expenses within thirty (30)
days of the date of Contractor’s invoice. Invoices will meet all detail
requirements stated in the applicable Project Description. If this Agreement or
a Project Description is terminated for any reason, Contractor will be paid fees
on a proportional basis for work which is performed through the effective date
of such termination.

 

3.

INDEPENDENT CONSULTANT RELATIONSHIP. Contractor’s relationship with SLC will be
that of an independent consultant and nothing in this Agreement should be
construed to create a partnership, joint venture, or employer-employee
relationship. Contractor is not an agent of SLC and is not authorized to make
any representation or commitment on behalf of SLC. Contractor will not be
entitled to any of the benefits that SLC may make available to its employees,
such as workers’ compensation, unemployment, disability, other group insurance,
profit sharing or retirement benefits. Contractor will be solely responsible for
all tax returns and payments required to be filed with or made to any tax
authority with respect to Contractor’s performance of services and receipt of
fees under this Agreement. Contractor must provide SLC with a properly completed
Form W-9 before any fee can be paid to Contractor

 

4.

CONFIDENTIAL INFORMATION; INTELLECTUAL PROPERTY RIGHTS.

 

 

a.

Confidential Information. Contractor agrees to keep SLC Confidential Information
confidential, not to use SLC Confidential Information except for the purposes of
providing Services to SLC, not to disclose any SLC Confidential Information to
any third party without first obtaining SLC’s express written consent, and to
take reasonable precautions to prevent the unauthorized use or disclosure of SLC
Confidential Information. “SLC Confidential Information” means any information
that relates to SLC which SLC has not made publicly available, including without
limitation, marketing, sales or business strategy plans or information; product
plans; financial statements, budgets or other financial information; trade
secrets, inventions, developments, designs, discoveries, computer programs,
processes, know-how, or other research results or strategies; or license, cost,
price, supplier, customer, employee or investor information. SLC Confidential
Information may be in oral, written, graphic or electronic form. For purposes of
this Agreement, SLC Confidential Information includes any information of a third
party which SLC has in its possession under obligations of confidentiality. SLC
Confidential Information does not include any information that (1) has been
published or is otherwise readily available to the public other than by a breach
of this Agreement; (2) was rightfully received by Contractor from a third party
without confidential limitations; (3) was independently developed for Contractor
by persons having no access to SLC Confidential Information; or (4) was known to
Contractor prior to its first receipt from SLC, as shown by Contractor’s written
records.

 

Page 1 of 4

 

--------------------------------------------------------------------------------




Approved by Board Committees July 24, 2007

 



 

b.

Assignment of Work Product to SLC. SLC shall own, and Contractor irrevocably
assigns to SLC, all right, title and interest worldwide (including all
intellectual property rights) in and to any and all work product that
Contractor, alone or with others, develops or produces in the course of
performing the Services (“SLC Work Product”).

5.

CONTRACTOR REPRESENTATIONS AND WARRANTIES. Contractor hereby represents and
warrants that:

 

 

a.

Contractor has full right and power to enter into and perform this Agreement
without the consent of any third party;

 

 

b.

There is no other existing contract or duty on Contractor’s part inconsistent or
incompatible with this Agreement;

 

 

c.

Contractor will not perform work or enter into an obligation that is
inconsistent or incompatible with Contractor’s obligations under this Agreement
or the scope of Services rendered for SLC; and

 

 

d.

Contractor will not disclose to SLC, bring onto SLC’s premises, or induce SLC to
use any confidential information that belongs to anyone other than SLC or
Contractor.

 

6.

TERMINATION.

 

 

a.

Termination. Either SLC or Contractor may terminate this Agreement or any
Project Description at its convenience and without any breach by the other party
upon ninety (90) days’ prior written notice to the other party.

 

 

b.

Noninterference with Business. During and for a period of two (2) years
immediately following termination of this Agreement by either party, Contractor
agrees not to solicit or induce any employee or independent contractor to
terminate or breach an employment, contractual or other relationship with SLC.

 

 

c.

Return of SLC Property. Upon termination of the Agreement or earlier as
requested by SLC, Contractor will deliver to SLC any and all drawings, notes,
specifications, devices, and other documents and materials related to the
Services, together with all copies thereof, and any other material containing
any SLC Proprietary Information or SLC Work Product.

 

7.

GENERAL PROVISIONS.

 

 

a.

No Assignment. This Agreement may not be assigned by Contractor without SLC’s
consent, and any such attempted assignment shall be void and of no effect.

 

 

b.

Entire Agreement. This Agreement is the final, complete and exclusive agreement
of the parties with respect to the subject matter hereof and supersedes and
merges all prior discussions between us. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, will be effective
unless in writing and signed by the party to be charged. Effective as of the
date of this Agreement, the terms of this Agreement will govern all Project
Descriptions and services undertaken by Contractor for SLC.

 

 

c.

Survival. The following provisions shall survive termination of this Agreement:
Section 4, Section 5 and Section 6.

 

 

d.

Waiver. No waiver by SLC of any breach of this Agreement shall be a waiver of
any preceding or succeeding breach. No waiver by SLC of any right under this
Agreement shall be construed as a waiver of any other right. SLC shall not be
required to give notice to enforce strict adherence to all terms of this
Agreement.

 

 

e.

Severability. In case any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein. If moreover, any one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, it shall be construed by

 

 

Page 2 of 4

 

--------------------------------------------------------------------------------




Approved by Board Committees July 24, 2007

 



limiting and reducing it, so as to be enforceable to the extent compatible with
the applicable law as it shall then appear.

 

 

f.

Governing Law. This Agreement will be governed and construed in accordance with
the laws of the State of California as applied to transactions taking place
wholly within California between California residents. Contractor hereby
expressly consents to the personal jurisdiction of the state and federal courts
located in San Francisco, California for actions arising from or related to this
Agreement.

 

 

g.

Arbitration. All disputes arising out of or relating to this Agreement or a
breach of this Agreement that cannot be settled amicably will be resolved by
arbitration before one neutral arbitrator (who shall be an attorney at law
familiar with the computer industry) in San Francisco and administered by the
American Arbitration Association in accordance with its Commercial Arbitration
Rules. Any provisional or equitable remedy that would be available from a court
of law will be available from the arbitrator. Judgment upon the award of the
arbitrator may be enforced in any court having jurisdiction thereof.

 

 

h.

Legal Fees. If any dispute arises between the parties with respect to the
matters covered by this Agreement which leads to a proceeding to resolve such
dispute, the prevailing party in such proceeding shall be entitled to receive
its reasonable attorneys’ fees, expert witness fees and out-of-pocket costs
incurred in connection with such proceeding, in addition to any other relief it
may be awarded.

 

IN WITNESS WHEREOF, the parties have caused this Independent Contractor
Agreement to be executed by their duly authorized representative(s).

 

SCIENTIFIC LEARNING CORPORATION

 

 

 

By: __________________________________

 

Name (print): Robert C. Bowen                                

 

Address:      300 Frank H. Ogawa Plaza, Suite 600

 

Oakland, California 94612-2040         

CONTRACTOR

 

 

 

By: ___________________________________

 

Name (print): Michael A. Moses                                

 

Address:      5532 Royal Crest                                     

 

Dallas, Texas 75229                                

 

 

Page 3 of 4

 

--------------------------------------------------------------------------------




Approved by Board Committees July 24, 2007

 

PROJECT DESCRIPTION

 

Services to be performed:

 

Under the direction of the CEO or the person to whom he delegates this role,
provide executive-level marketing and sales consulting services on a nationwide
basis, including but not limited to (1) activities nationwide directed toward
increasing the awareness about the Fast ForWord products and the research behind
the products and (2) assisting in the organization of a team of prominent
educational authorities in Texas to support SLC’s marketing and sales activities
in Texas.

 

Time Period during which Services will be performed:

 

The term of this contract will begin July 25, 2007 and end July 25, 2008.

 

Fees for Services:

 

SLC will pay Contractor a consulting fee of $3,333 per month.

 

In addition, SLC will recommend to the Board of Directors that the Board grant
equity compensation to Contractor, as further described below and otherwise on
the standard terms of the Company’s equity compensation plans,

 

(1)

Options for 80,000 shares of SLC common stock, with an exercise price equal to
fair market value on the date of the grant; vesting over four years, with the
first 25% vesting at the end of the first year and the remainder vesting in
equal monthly installments thereafter..

 

(2)

Options for 100,000 shares of SLC common stock, with an exercise price equal to
fair market value on the date of the grant and a term of five years, vesting
only in the event the per share price of the SLC common stock reaches the target
price for that group of shares and sustains that price for a period of 20
trading days. Of these option shares, 25,000 shares shall vest at each of the
following per share target prices: $15, $20, $25, and $30.

 

Vesting continues for all options only during the period that Contractor
continues to provide consulting services of the same general type and magnitude
described in this Project Description. All options terminate 90 days after
Contractor ceases to provide consulting services of the same general type and
magnitude described in this Project Description or five years after grant,
whichever is earlier.

 

Expenses:

 

SLC will also reimburse Contractor for reasonable travel, lodging, phone,
mileage and meal expenses incurred in connection with the performance of
services under this Agreement provided that Contractor has obtained prior
approval from Contractor’s principal SLC contact and submits verification of
such expenses as SLC may require.

 

Payment Requirements:

 

SLC will pay Contractor the monthly consulting fee by the 15th of the applicable
month, without the need for invoice. For expenses, Contractor shall invoice SLC.
SLC will pay invoices within thirty (30) days of receipt.

 

NOTE:    This Project Description is governed by the terms of the Independent
Contractor Agreement between SLC and Contractor, dated as of July 25, 2007.

 

 

SCIENTIFIC LEARNING CORPORATION

 

 

 

By:_____________________________________

(Signature)

 

Name (print): Robert C. Bowen

 

Dated: __________________________________

CONTRACTOR

 

 

 

By: ____________________________________

(Signature)

 

Name (print): Michael A. Moses

 

Dated: __________________________________

 

 

Page 4 of 4

 

--------------------------------------------------------------------------------